DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 07/22/2022 has been entered and fully considered. Claims 1-25 remain pending in the application, where the independent claim 1 has been amended. 

Response to Arguments
2- Examiner has considered applicants’ proposed amendments, and their corresponding arguments, and acknowledges they overcome the 35 USC 112 rejection of the pending claims as set forth in the non-final office action mailed on 4/22/2022. The above rejections are therefore withdrawn.
Also, the amendment to the Specification has been considered and is entered.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC § 102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments have changed the scope of the invention and that they have overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection, after withdrawing the 35 USC 102 rejection, by using additional/different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotation sensing element in claims 1, 14, , 
Symmetrical elements in claim 15, 
Tuning component in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 1-4, 6-7, 10-12, 14-18 and 20-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wu et al. (Patent No. 10823571).
As to amended claim 1, Wu teaches an optical gyroscope fabricated as an high-sensitivity integrated photonics chip (Figs. 1-5 and Abstract; gyroscope 10), comprising: a first portion of the integrated photonics chip (Fig. 4 for ex.; First part on substrate 300 to the Left of Chip 400 and ot its right containing 202/204, 212, 330/331, 370 …etc)  comprising waveguide-based optical components that launches narrow linewidth laser light (from sources 202 and/or 204) to a second portion of the integrated photonics chip (400); and a rotation sensing element (50/207/214) in the second portion of the integrated photonics chip that receives the narrow linewidth laser light from the first portion (As shown in Fig. 1; laser beams 104/106 present narrow linewidths compared to scatterings 112/114 for ex.), wherein the narrow linewidth of the laser light corresponds to a quality factor of the rotation sensing element (In addition to the 112 issues here above, the relationship between the laser linewidth and the QF is known. See for ex. reference Ozdemir -2018/0306696- cited here but not relied upon in the rejection as it teaches an inherency) as the laser light comes back to the first portion of the integrated photonics chip after propagating within the rotation sensing element (Fig. 4; after propagating inside loop 50 then is transmitted to detectors 330/331 and 212), and 
wherein the first portion and the second portion of the integrated photonics chip are packaged together on a common platform (substrate 300).
	Wu does not teach expressly wherein the narrow linewidth laser light comes from a single laser source in the same embodiment of Fig. 4.
	However, in Fig. 2C and Col. 6 ll. 11-22, a single master laser is used to generate a laser light with a narrow linewidth (the two optical pump sources 202 and 204 are used for light amplification inside the ring resonator 50).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the general apparatus embodiment of Wu in view of Wu’s embodiment of Fig. 2C suggestions so that the narrow linewidth laser light comes from a single laser source, with the advantage of effectively controlling the light properties of the injected laser instead of using two optical pumps.

As to claims 2-3, Wu teaches the optical gyroscope of claim 1, wherein the first portion comprises a stand-alone front-end chip; (Claim 3) wherein the second portion comprises a stand- alone sensing chip containing the rotation sensing element (Fig.  4 and Col. 6 l. 52- Col. 7 l. 12 ).  
As to claim 4, Wu teaches the optical gyroscope of claim 3, wherein the stand-alone front-end chip is butt-coupled to the stand-alone sensing chip so that the narrow linewidth laser light aligns to the rotation sensing element for efficient coupling (Fig. 4, Col. 1 ll. 47-67, Col. 6 l. 52- Col. 7 l. 12 for ex.).  

As to claim 12, Wu teaches the optical gyroscope of claim 6, wherein the rotation sensing element comprises a straight input waveguide (waveguide before 214) and a sensing microresonator ring (50) whose quality factor is dictated by the narrow linewidth laser light (Fig. 4).  

As to claim 14, Wu teaches the optical gyroscope of claim 1, wherein the first portion of the integrated photonics chip comprises photodetectors (212, 330, 331) to detect optical signal from the rotation sensing element (Fig. 4).  

As to amended claim 15, Wu teaches the optical gyroscope of claim 14, wherein the waveguide-based optical components on the first portion of the integrated photonics chip comprise symmetrical elements along two waveguide branches to achieve balanced detection of optical signal from the rotation sensing element (Figs. 3-4; parallel waveguide detections systems 330/336/360 and 331/337/361).  
As to claims 6-7, Wu teaches the optical gyroscope of claim 1, wherein laser light is produced by a laser integrated with the first portion of the integrated photonics chip (Fig. 4; laser sources 202/204 integrated with portion of 300).  
	Wu does not teach expressly the laser being a semiconductor laser; (claim 7) wherein the semiconductor laser is a distributed feedback DFB laser or a distributed Bragg reflector DBR laser.
	However, one with ordinary skill in the art would find it obvious to use semiconductor lasers as the laser sources of Wu for their high efficiency and integrability in photonics applications such as gyroscopes. (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Wu in view of general considerations in integrated photonics so that the laser is a semiconductor laser; the semiconductor laser is a distributed feedback DFB laser or a distributed Bragg reflector DBR laser, with the advantage of effectively integrate the laser sources to the substrate.

As to claims 10-11, Wu teaches the optical gyroscope of claim 6.
Wu does not teach expressly wherein the semiconductor laser is injection-locked to a laser microresonator ring; (claim 11) wherein a laser linewidth tuning component resides in the second portion of the integrated photonics chip proximate to the laser microresonator ring. 
However, one with ordinary skill would find it obvious to use semiconductor lasers injection-locked to a laser microresonator ring for gyroscopes with heaters integrated on the chips (see for ex. Wakabayashi et al. 20080117948 and  Wu et al. 20220026211, cited here but not relied upon in the rejection since they teach well known and obvious options in the art) with linewidth tuning control purposes (See MPEP 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Wu in view of general considerations in integrated photonics so that the semiconductor laser is injection-locked to a laser microresonator ring; wherein a laser linewidth tuning component resides in the second portion of the integrated photonics chip proximate to the laser microresonator ring, with the advantage of using narrow band laser sources for the gyroscope and away from the gyroscope electronics to avoid negative effects on the performance thereof.

As to claims 16-18, Wu teaches the optical gyroscope of claim 15.
Wu does not teach expressly wherein each waveguide branch comprises a directional coupler; (claim 17) wherein each waveguide branch comprises a variable optical amplifier; (claim 18) wherein each waveguide branch comprises a phase modulator.  
However, one with ordinary skill in the art would find it obvious to use these components within Wu’s PDH modules or in addition to them to optimize the measurements of the integrated gyroscope (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Wu in view of general considerations in integrated photonics so that each waveguide branch comprises a directional coupler; wherein each waveguide branch comprises a variable optical amplifier; wherein each waveguide branch comprises a phase modulator, with the advantage of optimizing the measurement of the optical signals of the integrated gyroscope.

As to claims 20-25, Wu teaches the optical gyroscope of claim 19.
Wu doesn’t teach expressly wherein a cavity is created within the SiN platform into which the first portion of the integrated photonics chip is hybridly integrated, wherein the first portion contains components made of non-SiN materials; (claim 21) wherein the non-SiN materials include silicon photonics components; (claim 22) wherein the non-SiN materials include III-V compound semiconductor based components; (claim 23) wherein the III-V compound semiconductor based components are bonded or grown on the silicon photonics components; (claim 24) wherein the non-SiN materials include germanium or silicon germanium photodiodes or avalanche photodetectors; (amended claim 25) wherein the non-SiN materials include phase modulators made of electro-optic materials.
However, one with ordinary skill in the art would appreciate using SiN and non-SiN, such as silicon or III-V, Germanium, components into integrated photonics circuits such as integrated gyroscopes (see for ex. Czornomaz 2015/0293302, Menard 20170017042, Bayn 2020/0393615; cited but not relied upon as they teach known designs and compositions of integrated photonics) to optimize light coupling, light confinement and polarization properties. (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Wu in view of general considerations in integrated photonics so that a cavity is created within the SiN platform into which the first portion of the integrated photonics chip is hybridly integrated, wherein the first portion contains components made of non-SiN materials; wherein the non-SiN materials include silicon photonics components; wherein the non-SiN materials include III-V compound semiconductor based components; wherein the III-V compound semiconductor based components are bonded or grown on the silicon photonics components; wherein the non-SiN materials include germanium or silicon germanium photodiodes or avalanche photodetectors;) wherein the non-SiN materials include phase modulators made of electro-optic materials, with the advantage of optimizing the integration of the components needed for the integrated gyroscope.

9- Claims 5, 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wu in view of Puckett et al. (PGPUB No. 2018/0081112, cited by Applicants).

As to claim 5, Wu teaches the optical gyroscope of claim 3.
 Wu does not teach expressly wherein the stand-alone sensing chip comprises silicon nitride waveguide core.  
However, in a similar field of endeavor, Puckett teaches a ridge/rib waveguides in low loss integrated optical platforms including gyroscopes (Abstract, ¶ 3, 37-38 and Figs. 1-7) wherein waveguide cores comprise silicon nitride (¶ 44).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Wu in view of Puckett’s suggestions so that the stand-alone sensing chip comprises silicon nitride waveguide core, with the advantage of effectively optimizing the laser light confinement/propagation.

As to claim 19, Wu teaches the optical gyroscope of claim 1, wherein the common platform is a silicon platform including monolithically (Col. 1 ll. 29-31, Col. 8 ll. 36-41).
Wu does not teach expressly wherein the common platform is a silicon nitride platform and the second portion comprises SiN-based rotation sensing elements.  
However, in a similar field of endeavor, Puckett teaches a ridge/rib waveguides in low loss integrated optical platforms including gyroscopes (Abstract, ¶ 3, 37-38 and Figs. 1-7) wherein waveguide cores comprise silicon nitride (¶ 44). In addition, one with ordinary skill in the art would find it obvious to consider silicon nitride as a suitable alternative to silicon for the substrate (See MPEP 2143 Sect. I. B-D and § 2144.07 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Wu in view of Puckett’s suggestions so that the common platform is a silicon nitride platform and the second portion comprises SiN-based rotation sensing elements, with the advantage of effectively optimizing the laser light confinement/propagation.

10- Claim 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wu in view of Mooradian (PGPUB No. 2002/0176473).

As to claim 8, Wu teaches the optical gyroscope of claim 6.
Wu does not teach wherein a linewidth of the semiconductor laser is tuned by a tuning component; (claim 9) wherein the tuning component is a heater for thermal tuning.  
However, in a similar field of endeavor, Mooradian teaches a wavelength selectrable, controlled chirp semiconductor laser used in optical resonators (Figs. 1-4, Abstract, ¶ 4-5, 14, 21), wherein a linewidth of the semiconductor laser is tuned by a tuning component; wherein the tuning component is a heater for thermal tuning (¶ 5).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Wu in view of Mooradian so that a linewidth of the semiconductor laser is tuned by a tuning component; wherein the tuning component is a heater for thermal tuning, with the advantage of optimally tune the semiconductor laser sources.

Allowable Subject Matter

11- Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 

As to apparatus claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
the optical gyroscope of claim 12, wherein a single ring acts as both the laser microresonator ring and the sensing microresonator ring of the rotation sensing element.  

The closest prior art found that pertains to the invention, with emphasis added, is Wu, Puckett and Mooradian. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886